Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. Appeal and error, § 1751*—when judgment affirmed for insufficiency of record. "Where on objection to the final report of an administrator with the will annexed that he had not charged himself in the report with the amount of a note on which he was principal and the deceased was surety, and which the executrix of the will of the deceased had paid, the record contained no evidence of the will or its contents and did not purport to contain all the evidence, held that the judgment sustaining the objection should be affirmed.